SOUTHERN DISTRICT OF NEW YORK

 

[pao nnn Lerten
UNITED STATES DISTRICT COURT | poyeme penee

   

Ricardo Velasquez, AT Ee

 

Plaintiff,
19-cv-8824 (AJN)
—V—
ORDER
Chong Qing Xiao Mian I, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 21, 2020, Defendant Chong Qing Xiao Mian I, Inc. filed a motion to dismiss.
Pursuant to Rule 3.F of this Court’s Individual Practices in Civil Cases, on or before January 31,
2020, Plaintiff must notify the Court and his adversary in writing whether (1) he intends to file
an amended pleading and when it will do so or (2) he will rely on the pleading being attacked.
Plaintiff is on notice that declining to amend his pleadings to timely respond to a fully briefed
argument in the Defendant’s January 21 motion to dismiss may well constitute a waiver of the
Plaintiff s right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

SO ORDERED.

Dated: January ck , 2020
New York, New York

 

 
 

\

S ALISON J. NATHAN

United States District Judge

 
